Citation Nr: 1427584	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-00 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a neck condition.

2.  Entitlement to a temporary total evaluation for surgery for a neck condition.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to April 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 and September 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in a June 2012 supplemental statement of the case, the RO appears to have considered the claim on the merits.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

It appears there are claims in appellate status currently at the RO.  As these issues have not yet been certified to the Board, they will be the subject of a separate Board decision at a later date, if necessary. 


FINDINGS OF FACT

1.  A September 2009 Board decision denied service connection for a neck condition; that decision was not appealed nor was reconsideration requested.

2.  The evidence received since the September 2009 Board decision is cumulative and redundant of evidence already of record, and does not relate to an unestablished fact necessary to substantiate the claim.

3.  The Veteran underwent surgery in July 2010 for a nonservice connected cervical spine disability.


CONCLUSIONS OF LAW

1.  The September 2009 Board decision that denied service connection for a neck condition, to include as secondary to a service-connected avulsion injury to the left tibia with residual chronic tendonitis, is final.  38 U.S.C.A. §§ 7103, 7104, 7266 (West 2002 and Supp. 2013); 38 C.F.R. § 20.1100 (2013).

2.  New and material evidence has not been submitted, and the Veteran's claim of entitlement to service connection for a neck condition is not reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for a temporary total disability rating for convalescence have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  

In this case, VCAA letters pertinent to the new and material evidence claim were issued in March 2011 and August 2012.  A VCAA letter concerning the claim for a temporary total evaluation was issued in August 2010.  Concerning the new 
and material evidence claim, the Board notes the VCAA letters were not fully compliant.  The 2011 letter provided VCAA notice concerning the need to submit new and material evidence and the basis for the prior denial of his claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The August 2012 letter advised the Veteran to submit new and material evidence and of the information and evidence needed to substantiate a claim for secondary service connection.  None of these letters provided information concerning the information and evidence needed to substantiate a claim for service connection on a basis other than secondary 
service connection.  Moreover, there was no readjudication following the August 2012 letter. 

However, to the extent the content and timing of the notice letters concerning the new and material evidence claim are defective, the Board finds any such errors are harmless.  In this regard, the Statement of the Case (SOC) set out the pertinent regulations governing service connection under 38 C.F.R. § 3.303 and 3.310.  Moreover, the reasons and bases in the SOC explained the term new and material evidence, specifically discussed the basis for the prior denial in detail, and advised that there was no evidence submitted linking the claimed neck condition to 
service or the service-connected left tibia disability.  Similarly, an August 2011 Supplemental Statement of the Case (SSOC) advised that the evidence submitted did not provide a link between the neck condition and military service or a service-connected condition.  The claim was thereafter readjudicated on several occasions, last occurring in an August 2012 SSOC.  Thus, the appropriate information was provided during the course of the claim, an opportunity to respond was provided, and readjudication occurred following the SOC and August 2011 SSOC.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

Moreover, from the outset of this claim, the Veteran has been represented by an attorney experienced in VA law.  See, e.g. Sidel v. Shinseki, 2009 WL 1631923, 5 (Vet.App., 2009) ("Mr. Hansen is not a neophyte practitioner before this Court; to date, he has entered appearances in 70 other cases.  His first appearance before this Court occurred in February 2007, a full year and a half before he submitted his brief in this case.").  Based on the attorney's experience in VA law, when coupled with the information provided in the various notices, SOC, and SSOCs, the Board finds there was actual knowledge of what was needed to substantiate this claim (i.e. evidence linking the neck disability with service or service-connected condition).  The Veteran's attorney has not provided argument that the content or timing error of the notice prejudiced the Veteran, despite having an opportunity to do so following multiple SSOCs and during the 90 day period following a November 2012 letter advising him the claims were certified to the Board.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009) (noting that the appellant bears the burden of showing that any alleged notice error resulted in prejudice).  Accordingly, the Board finds the Veteran is not prejudiced by any error in the content or timing of the notice provided.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed.Cir.2007) 
(a notice error is not prejudicial when the claimant has actual knowledge of the evidence needed to substantiate a claim).

Relevant to the duty to assist, the Veteran's service treatment records (STRs), VA treatment records, VA examination reports, private treatment records, and lay statements from the Veteran have been obtained and considered.  The Veteran has not identified any additional records that have not been requested or obtained.

The Board notes that the Veteran has not been afforded a new VA examination in response to his request to reopen the claim of entitlement to service connection for a neck condition.  However, as the Board finds below that new and material evidence has not been submitted, VA has no obligation to provide a VA examination.  38 U.S.C.A. § 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(iii) (2013).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, for the reasons set forth above, the Board finds the Veteran is not prejudiced by a decision at this time. 


II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

New and Material Evidence

The September 2009 Board decision denied entitlement to service connection for a neck condition, to include as secondary to a service-connected avulsion injury to the left tibia with residual chronic tendonitis.  The Veteran did not appeal that decision to the Court nor request reconsideration.  Accordingly, the Board decision is final.  38 U.S.C.A. §§ 7103(a), 7104, 7266 (West 2002); 38 C.F.R. § 20.1100 (2013).

If a claim of entitlement to service connection has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low, and does not require new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The evidence considered in the final September 2009 denial consisted of the STRs, VA treatment records, VA examination reports, and lay statements from the Veteran.  In a March 2008 statement, the Veteran contended that he injured his neck falling though a hatch in the middle of a main passage and has had neck pain for 25 to 30 years.  He also indicated that his neck condition is secondary to his service-connected status post avulsion injury to distal left tibia with residual chronic tendonitis.  He asserted that his balance is poor due to nerve problems in his legs, chronic tendonitis, and foot drop, which cause him to fall and injure his neck.  The STRs are negative for neck symptoms except for a June 1972 note showing penicillin treatment for neck swelling, one year after his left tibia injury.

The Board notes that VA treatment records show that the Veteran complained of neck pain.  In an October 2006 VA examination, the examiner noted diagnoses of degenerative changes of the cervical spine and cervical spondylosis and concluded that it is less likely as not that the Veteran's cervical spondylosis is a result of his service-connected left tibia injury.  In a March 2009 VA examination, the examiner diagnosed the Veteran with mechanical cervical strain and degenerative disease in the cervical spine.  The 2009 VA examiner determined that the spinal degenerative changes are likely due to natural progression of disease with age and that no testing can determine whether the changes were due to an injury or not.  The examiner also noted that the neck condition does not appear to be caused or aggravated by a separate disability, to include the service-connected avulsion injury to the left tibia with chronic tendonitis.  In essence, the basis of the final September 2009 denial was the absence of medical opinions linking the claimed neck condition to service or a service-connected disability.  

The evidence submitted since the last final decision in September 2009 consists of VA treatment records, a private EMG report, and lay statements from the Veteran.  In statements received since September 2009, the Veteran continued his prior contentions that he has long-standing neck problems and that the problems are due to his service-connected left leg disability.  He also submitted articles regarding the spine to support his contentions.  VA treatment records indicate continued neck pain complaints.  Additionally, VA treatment records show that the Veteran has diagnoses of cervical stenosis and cervical spondylosis and that the Veteran underwent a July 2010 cervical spine surgery, specifically C6-C7 anterior cervical diskectomy and fusion.  Subsequent treatment records reflect continued complaints and treatment.

While the evidence submitted after September 2009 was not previously of record, it is cumulative of information already considered at the time of the last final denial and does not relate to an unestablished fact necessary to substantiate his claim.  The evidence of record in September 2009 noted the Veteran's history of complaints of neck pain and the various diagnoses given to that condition.  Thus, a current condition was a previously established fact.  

Moreover, although the Veteran alleges he injured his neck in service, the September 2009 denial also acknowledged the in-service fall and the treated neck swelling, which occurred one year later.  The basis for the prior denial was the lack of a nexus between his neck condition and his military service.  

The Board notes that the VA treatment records received since September 2009 show evidence of cervical spine surgery and continued neck pain complaints by the Veteran.  However, none of the evidence submitted since the September 2009 denial provides a link between the Veteran's current neck condition and service, or a link between the Veteran's service-connected left tibia disability and the current neck condition.  To the extent that VA treatment records note the Veteran reporting a history of a neck injury from a traumatic fall in service or from a post-service fall due to his left leg disability, such history has already been considered and addressed in the prior denial and is therefore, cumulative.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber is a medical professional).  None of the medical evidence submitted since the prior denial links the Veteran's neck disability to service or the service connected left tibia injury.  

Thus, while some evidence is new in that it was not previously of record, none of the evidence is material, as it does not relate to an unestablished fact necessary to substantiate the claim.  In this regard, the evidence merely reiterates that the Veteran has a current disability that he believes is related to service or a service connected disability.  However, such findings and contentions were considered in the prior denial, and are therefore, not new and material.  Medical opinions were obtained and considered at the time of the prior denial regarding the possible relationship between his claimed neck disability and service or service-connected disability, but were against the claim.  The medical evidence received since that time provides no opinions contrary to those already of record, and therefore 
does not trigger any additional duty to assist.  See Shade, 24 Vet. App. at 118.  Accordingly, as new and material evidence has not been received, the claim for service connection for a neck condition is not reopened.


Temporary Total Evaluation for Convalescence

A temporary 100 percent evaluation will be assigned under 38 C.F.R. § 4.30 if treatment of a service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or for continued use of wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more. 

The Veteran seeks a temporary total evaluation for the period of convalescence following his cervical spine surgery in July 2010.  The hospital report shows he underwent a C6-C7 anterior cervical discectomy and fusion on July 9, 2010 and was discharged the next day.  

As noted above, the Veteran has not established service connection for his cervical spine disability, and there is no indication that anywhere in this report that the surgery involved a service-connected disability.  Accordingly, there is no basis in law for an award of a temporary total evaluation for his cervical spine surgery, and the claim must be denied.  



ORDER

As new and material evidence has not been received, the claim for service connection for a neck condition is not reopened, and the appeal is denied.

Entitlement to a temporary total evaluation for convalescence following surgery for a neck condition is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


